Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3-4, 9-10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-4 and 10 recites the limitation "the downward force".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites the limitation “the second side”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitations “the applying step” and “the raising step”. There is insufficient antecedent basis for this limitation in the claim.
	Claims 9 and 18 recites the limitation “the sacrum”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation “the applying step, the shoulder, and the hip”. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11141332 issued to Davis. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claims 1-20,
	Davis discloses the subject matter of claims 1-20 in claims 1-17 of U.S. Patent No. 1141332.
	The examiner notes for the subject matter of claims 13-14 and 20 that a “lateral force” is equated with a third force.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2,4, 7-11,15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No.20170216117 issued to Rigoni.

Regarding claim 1,
	Rigoni discloses a method of positioning a patient, (Rigoni: [0002] and [0142] “FIG. 6 illustrates an example embodiment of a method for placing the patient in an angled resting position by placing two wedges 50A-B under the patient 70 resting on an inflated device 20.”) the method comprising: providing an inflatable mattress (Rigoni: FIG. 2 (20)) between the patient (Rigoni: FIG. 1 (70)) and a support surface; (Rigoni: FIG. 1 (16) see also [0142] “The method is used with a patient 70 lying on a bed 12 as described above, having a bed sheet (e.g., a fitted sheet) on the supporting surface 16, with the device 20 and pad 40 of the system 10 lying on top of the bed sheet and the patient 70 lying on the pad 40.”) initiating air flow into the inflatable mattress to at least partially inflate the inflatable mattress; (Rigoni: [0141] “Once the device 20 and the pad 40 are placed beneath the patient 70, the device 20 can be inflated, by connecting the air output 81 to one of the inflation ports 80”) applying a force on the inflatable mattress proximate to a first side of the support surface to cause displacement of air within the inflatable mattress; (Rigoni: FIG. 6 shows a force that is applied to a first side of the support surface which would cause the air to become displaced.) inserting at least one wedge beneath the inflatable positioning mattress; (Rigoni: FIG. 6 (50A, 50B) see also [0142] “In this embodiment, the wedges 50A-B are positioned on top of the bed sheet, such that the bed sheet contacts the base wall 51 of the wedge 50A-B, and the ramp surfaces 52 of the wedges 50A-B contact the device 20.”) and at least partially deflating the inflatable mattress. (Rigoni: [0141] “Deflation can be accomplished by simply shutting off and/or removing the air output 81.”)

Regarding claim 2,
	Rigoni discloses the method of claim 1, comprising terminating air flow into the inflatable positioning mattress. (Rigoni: [0141] “Deflation can be accomplished by simply shutting off and/or removing the air output 81.”)

Regarding claim 4,
	Rigoni discloses the method of claim 1, comprising sliding the patient and the inflatable positioning mattress toward the second side of the support surface prior to applying the downward force. (Rigoni: the patient is slid during the positioning of the device underneath the patient and during the insertion of the wedges which the patient applies a downward force to when the patient is positioned on the wedges.)

Regarding claim 7,
	Rigoni discloses the method of claim 1 comprising inserting an air hose into a receptacle of the inflatable positioning mattress proximate a foot-end of the inflatable positioning mattress, when the air hose is configured to provide the air flow into the inflatable mattress. (Rigoni: See FIG. 1 wherein (81) may be interpreted as a receptacle located at a foot-end of the inflatable bed and FIG. 33 shows an air hose being used to inflate the device.)

Regarding claim 8,
	Rigoni discloses the method of claim 1, the at least one wedge comprises a first wedge and a second wedge. (Rigoni: FIG. 1 (50A, 50B))

Regarding claim 9,
	Rigoni discloses the method of claim 8, wherein the first wedge is positioned superior to the sacrum of the patient and the second wedge is positioned inferior to the sacrum of the patient. (Rigoni: FIG. 1 shows first wedge (50a) positioned superior to the sacrum and the second wedge (50b) positioned inferior to the sacrum of the patient.)

Regarding claim 10,
	Rigoni discloses the method of claim 1, wherein during the applying step the downward force is applied proximate the shoulder and the hip of the patient. (Rigoni: FIG. 1 the examiner notes that a force is applied downward from the patient by a caregiver and that the wedges also apply a normal force to the patient downward near the shoulder and hip of the patient.)

Regarding claim 11,
	Rigoni discloses a method of positioning a patient, (Rigoni: [0002] and [0142] “FIG. 6 illustrates an example embodiment of a method for placing the patient in an angled resting position by placing two wedges 50A-B under the patient 70 resting on an inflated device 20.”)  the method comprising: positioning the patient on an inflatable mattress located on a support surface, (Rigoni: FIG. 1 (16) see also [0142] “The method is used with a patient 70 lying on a bed 12 as described above, having a bed sheet (e.g., a fitted sheet) on the supporting surface 16, with the device 20 and pad 40 of the system 10 lying on top of the bed sheet and the patient 70 lying on the pad 40.”)  wherein the inflatable mattress defines a plenum chamber; (Rigoni: [0090] “The device 20 generally includes an inflatable body 30 that includes an internal cavity 31 configured to be inflated with air or another gaseous substance.”) initiating air flow into the plenum chamber to inflate the inflatable mattress, (Rigoni: [0110] “The device 20 may include one or more inflation ports 80 for connection to the air output 81.”) wherein a portion of the air flow exits the plenum chamber through a plurality of holes to form an air bearing; (Rigoni: [0094] “The device 20 as illustrated in FIGS. 1-6 and 12-13 includes a plurality of passages 37 in the bottom sheet 27 that permit air to pass from the cavity 31 to the exterior of the device 20. “) applying a first force to a first side of the inflatable mattress, (Rigoni: FIG. 6 shows a force that is applied by a second caregiver to a first side of the support surface) wherein the first force moves the inflatable mattress in a first direction onto at least one positioning wedge; and lowering the patient onto the at least one positioning wedge. (Rigoni: FIG. 6 (50A, 50B) see also [0142] “In this embodiment, the wedges 50A-B are positioned on top of the bed sheet, such that the bed sheet contacts the base wall 51 of the wedge 50A-B, and the ramp surfaces 52 of the wedges 50A-B contact the device 20.” The examiner notes that once the wedges are in place, the patient is lowered onto the wedges.)

Regarding claim 15,
	Rigoni discloses the method of claim 11, comprising terminating air flow into the inflatable positioning mattress. (Rigoni: [0141] “Deflation can be accomplished by simply shutting off and/or removing the air output 81.)

Regarding claim 16,
	Rigoni discloses the method of claim 11 comprising inserting an air hose into a receptacle of the inflatable positioning mattress proximate a foot-end of the inflatable positioning mattress, when the air hose is configured to provide the air flow into the inflatable mattress. (Rigoni: See FIG. 1 wherein (81) may be interpreted as a receptacle located at a foot-end of the inflatable bed and FIG. 33 shows an air hose being used to inflate the device.)

Regarding claim 17,
	Rigoni discloses the method of claim 11, the at least one wedge comprises a first wedge and a second wedge. (Rigoni: FIG. 1 (50A, 50B))

Regarding claim 18,
	Rigoni discloses the method of claim 17, wherein the first wedge is positioned superior to the sacrum of the patient and the second wedge is positioned inferior to the sacrum of the patient. (Rigoni: FIG. 1 shows first wedge (50a) positioned superior to the sacrum and the second wedge (50b) positioned inferior to the sacrum of the patient.)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigoni.

Regarding claim 3,
	Rigoni discloses the method of claim 2.
	Rigoni does not appear to disclose wherein the air flow is terminated prior to applying the downward force. 
	However it is noted that in FIG. 6 of Rigoni that there is no active airflow via (81) into the inflatable device (20) once it has been inflated and the patient is ready to be turned and it is also stated in [0141] “Once the device 20 and the pad 40 are placed beneath the patient 70, the device 20 can be inflated, by connecting the air output 81 to one of the inflation ports 80 and then fastening the retaining mechanism 83 to secure the connection. Air can then be pumped into the device 20 through the air output 81. Deflation can be accomplished by simply shutting off and/or removing the air output 81.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to terminate the air flow of Rigoni prior to applying a force located in a downward direction in order to prevent the air pump from falling over during the lifting of the inflatable device and setting it down once the wedges are in place, and to save electricity on unnecessary use of the device while the pump is connected in which one of ordinary skill in the art would have recognized as a predictable result.
Claim(s) 5-6, 12-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigoni in view of U.S. Publication No. 20190083341 issued to Ulreich.

Regarding claim 5,
	Rigoni discloses the method of claim 1.
	Rigoni does not appear to disclose comprising raising a portion of the inflatable mattress proximate to a second side of the support surface.
	However, Ulreich discloses comprising raising a portion of the inflatable mattress proximate to a second side of the support surface. (Ulreich: FIG. 14 shows a caregiver raising a portion of the inflatable mattress proximate to a second side.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to add the step of raising a portion of the inflatable mattress of Rigoni as taught by Ulreich in order to allow ease the process of inserting a wedge underneath the inflatable mattress in which one of ordinary skill in the art would have recognized as a predictable result. 

Regarding claim 6,
	Rigoni, as modified by Ulreich discloses the method of claim 5, wherein the applying step is performed by a first caregiver and the raising step is performed by a second caregiver. (Ulreich: FIG. 14 shows two caregivers performing a raising and applying step.)





Regarding claim 12,
	Rigoni discloses the method of claim 11.
	Rigoni does not appear to disclose applying a second force to a second side of the inflatable mattress.
	However, Ulreich discloses applying a second force to a second side of the inflatable mattress. (Ulreich: FIG. 14 shows a first caregiver raising a portion of the inflatable mattress proximate to a second side.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to add the step of raising a portion of the inflatable mattress (or otherwise a second force to a second side) of Rigoni as taught by Ulreich in order to allow ease the process of inserting a wedge underneath the inflatable mattress in which one of ordinary skill in the art would have recognized as a predictable result. 

Regarding claim 13,
	Rigoni, as modified by Ulreich, discloses the method of claim 12, comprising applying a third force to the first side of the inflatable mattress. (Rigoni: FIG. 6 a third force is applied to the first side of the inflatable mattress (20) since there are two wedges that need to be inserted underneath the patient therefore the first force is applied to insert the first wedge and a third force is applied to insert a second wedge. In another interpretation, [0109] states “The handles 28, 48 may be useful for moving the device 20 and the patient 70 in many different ways, including pulling the device 20 laterally, turning the patient 70, and/or pulling the device 20 toward the head 13 of the bed 12 to “boost” the patient 70 and device 20 if they begin to slide toward the foot 17 of the bed 12, which may tend to happen especially when the patient 70 is inclined.” Wherein a lateral force applied to the side may be interpreted as a third force as well.)

Regarding claim 14,
	Rigoni, as modified by Ulreich, discloses the method of claim 13, wherein the second force is applied by a first caregiver and the third force is applied by a second caregiver. (Rigoni: FIG. 6 a third force is applied to the first side of the inflatable mattress (20) since there are two wedges in play by the second caregiver, additionally, see [0109] “(Rigoni: FIG. 6 a third force is applied to the first side of the inflatable mattress (20) since there are two wedges that need to be inserted underneath the patient therefore the first force is applied to insert the first wedge and a third force is applied to insert a second wedge. In another interpretation, [0109] states “The handles 28, 48 may be useful for moving the device 20 and the patient 70 in many different ways, including pulling the device 20 laterally, turning the patient 70, and/or pulling the device 20 toward the head 13 of the bed 12 to “boost” the patient 70 and device 20 if they begin to slide toward the foot 17 of the bed 12, which may tend to happen especially when the patient 70 is inclined.” Wherein a lateral force applied to the side may be interpreted as a third force as well applied by the same caregiver in order to position the patient on the wedges properly.)

Regarding claim 19,
	Rigoni discloses a method of positioning a patient, (Rigoni: [0002] and [0142] “FIG. 6 illustrates an example embodiment of a method for placing the patient in an angled resting position by placing two wedges 50A-B under the patient 70 resting on an inflated device 20.”)  comprising: positioning the patient on an inflatable mattress located on a support surface; (Rigoni: FIG. 1 (16) see also [0142] “The method is used with a patient 70 lying on a bed 12 as described above, having a bed sheet (e.g., a fitted sheet) on the supporting surface 16, with the device 20 and pad 40 of the system 10 lying on top of the bed sheet and the patient 70 lying on the pad 40.”)  initiating air flow into the inflatable mattress to inflate the inflatable mattress; (Rigoni: [0141] “Once the device 20 and the pad 40 are placed beneath the patient 70, the device 20 can be inflated, by connecting the air output 81 to one of the inflation ports 80”)  …  (Rigoni: FIG. 1 shows first wedge (50a) positioned superior to the sacrum and the second wedge (50b) positioned inferior to the sacrum of the patient.) and lowering the patient onto the first wedge and the second wedge. (Rigoni: The examiner notes that once the wedges are in place, the patient is lowered onto the wedges to effectively turn the patient.)
	Rigoni does not appear to disclose applying a first force to a first side of the inflatable mattress; inserting a first wedge and a second wedge beneath a second side of the inflatable positioning mattress.
	However, Ulreich discloses comprising applying a first force to a first side of the inflatable mattress; inserting a first wedge and a second wedge beneath a second side of the inflatable positioning mattress. (Ulreich: FIG. 14 shows a caregiver applying a first force to a first side by raising a portion of the inflatable mattress proximate to a first side, and a wedge being inserted on a second side. The examiner notes that since Rigoni uses two wedges, the combination of both Ulreich and Rigoni would teach the insertion of two wedges.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to add the step of raising a portion of the inflatable mattress of Rigoni as taught by Ulreich in order to allow ease the process of inserting wedges underneath the inflatable mattress in which one of ordinary skill in the art would have recognized as a predictable result. 

Regarding claim 20,
	Rigoni, as modified by Ulreich, discloses the method of claim 19, comprising: applying a second force to a second side of the inflatable mattress; and applying a third force to the second side of the inflatable mattress, wherein the third force transitions the inflatable mattress onto the first wedge, the second wedge, or both the first wedge and the second wedge. (Rigoni: FIG. 6 a third force is applied to the first side of the inflatable mattress (20) since there are two wedges in play by the second caregiver, additionally, see [0109] “(Rigoni: FIG. 6 a third force is applied to the first side of the inflatable mattress (20) since there are two wedges that need to be inserted underneath the patient therefore the first force is applied to insert the first wedge and a third force is applied to insert a second wedge. In another interpretation, [0109] states “The handles 28, 48 may be useful for moving the device 20 and the patient 70 in many different ways, including pulling the device 20 laterally, turning the patient 70, and/or pulling the device 20 toward the head 13 of the bed 12 to “boost” the patient 70 and device 20 if they begin to slide toward the foot 17 of the bed 12, which may tend to happen especially when the patient 70 is inclined.” Wherein a lateral force applied to the side may be interpreted as a third force as well applied by the same caregiver in order to position the patient on the wedges properly.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673